Citation Nr: 0015750	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision by the RO which held 
that new and material evidence had not been submitted to 
reopen the claim of service connection for PTSD.  

The veteran testified before a Hearing Officer at the RO in 
April 1995.  

The case was remanded by the Board to the RO in February 1998 
for further development of the record.  

In November 1999, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for PTSD and found the claim to be well grounded.  
The case was then remanded to the RO for further development 
of the record.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is shown to currently have a clear diagnosis 
of PTSD, which is likely related to stressor events 
experienced in connection with his combat-related duties 
performed with the 7th Battalion, 13th Artillery in the 
Republic of Vietnam.  





CONCLUSION OF LAW

The veteran's PTSD is due to disease or injury which was 
incurred in service. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has PTSD due to 
stressful incidents which occurred in Vietnam.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim. 38 U.S.C.A. § 5107(a) (West 1991).  

The Board in this case is satisfied that all available 
relevant evidence has been obtained regarding the claim and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

Service connection for PTSD requires medical evidence which 
establishes a diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link established by medical evidence between 
current symptomatology and the claimed inservice stressor.  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
combat citations (e.g. Purple Heart, Combat Infantryman 
Badge) will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2000).  

The veteran contends that he suffers from PTSD due to his 
service in Vietnam.  He asserts that he served as an 
artillery crewman and a forward observer who ordered 
airstrikes and bombings on villages in the Republic of 
Vietnam.  The veteran notes that his actions were responsible 
for the deaths of many people, although he was not able to 
recall specific names or dates of the events.  

The veteran's DD Form 214 and service personnel records show 
that the veteran served in the Republic of Vietnam from 
October 1966 to September 1967 as an "Asst Gunner," an "RTO" 
and a "Recon Sgt" with A Battery, 7th Battalion, 13th 
Artillery.  The evidence of record does not show that the 
veteran received any combat-related medals; however, the 
operational reports provided from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) show that the 
veteran's unit had been engaged in "combat activity."  

The veteran's DA Form 20 also showed that his campaign 
participation to be that of "Vietnam Counteroffensive Phase 
II" and that he had been awarded the Vietnam Service Medal 
and the Vietnam Campaign Medal.  

The Board notes that the veteran has provided statements and 
testified at a personal hearing at the RO in April 1995 with 
regard to his alleged stressors in Vietnam.  The veteran 
testified that he had served as forward observer and had been 
involved in numerous firefights when other soldiers were 
killed and wounded.  He identified his biggest stressor as 
involving an incident when, in support of Korean troops about 
40 miles north of "Quin Yahn(?)" and based on faulty 
intelligence information, he directed air and artillery 
strikes at the wrong village, killing many women and 
children.  The veteran testified that he later went into the 
village and observed the dead villagers.  The veteran also 
testified that he had witnessed the torture of captured North 
Vietnamese soldiers.  

The Board notes that the RO has undertaken to fully verify 
the veteran's stressors because provided information was not 
specific enough as to date, time and place.  As such, the RO 
recently requested specific information from the veteran 
regarding names, dates and places of specific stressful 
incidents which occurred during his service in Vietnam.  The 
veteran did not respond to the RO's most recent request for 
supporting information.  

However, since it is shown by recently obtained documentation 
that the veteran's unit had participated in "combat 
activity," the Board has undertaken to review the record in 
order to attempt to verify a stressor event to the extent 
that any has been described by the veteran.  

The evidence of record in this regard does show that the 
veteran has been diagnosed with PTSD on several occasions.  
Specifically, a PTSD diagnosis was noted in a 1987 VA 
psychiatric evaluation, a December 1993 VA in-patient 
hospital report, various VA outpatient treatment reports, a 
July 1994 VA in-patient hospital summary, an October 1994 VA 
in-patient hospital summary, and the most recent VA medical 
examination performed in February 2000.  

In particular, the VA examiner in February 2000 noted that 
the veteran's reported traumatic events fulfilled the DSM-IV 
criteria for the diagnosis of PTSD.  The one specific 
stressor event identified by the examiner was that when the 
veteran was responsible for calling in a bombing or artillery 
mission which destroyed an entire village.  This was 
consistent with previously related information provided by 
the veteran who had noted that this event took place in 
December 1966.  It is pertinent to note in this regard that a 
review of the recently received Operational Reports does 
provide details of combat events which tend to corroborate 
that the incident did happen as related by the veteran.  

The Operational Reports reflect that his unit's deployment to 
the Republic of Vietnam had been completed in November 1966 
when it participated in a mission in support of Korean 
troops.  It was noted that eight of nine forward observers 
had committed to the ground forces to control fire.  
Reportedly, A Battery had fired the first round on November 
9, 1966.  A total of 28,907 rounds eventually was fired by 
the 7th Battalion through January of 1967.  

In December of 1966, the Battalion received the mission of 
base defense artillery coordinator for LZ Hammond from the 
1st Cavalry Division.  On December 15, 1966, A Battery was 
deployed in support of a "highway 19 security mission."  In 
January, A Battery then received a mission in support of the 
1st Cavalry Division in Operation Thayer II.  The unit also 
was assigned a mission in support of Korean troops with C 
Battery deploying to an area just north of Qui Nhon.  

It was also noted that, through April 1967, one of the 7th 
Battalion's major efforts had been in support of the 1st 
Cavalry Division in Operations during which elements of the 
unit conducted four artillery raids by air.  It was suggested 
by the records that the unit suffered "combat losses" during 
this period.  From May through July of 1967, the unit also 
participated in another seven artillery raids.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence supports the claim of service 
connection for PTSD due to the reported combat experiences 
while serving in the Republic of Vietnam.  The Board notes 
that the medical evidence submitted in support of the claim 
presents a clear diagnosis of PTSD which has been attributed 
by a VA examiner to a specific stressor event which likely 
occurred in December 1966 in connection the veteran's 
participation in combat activity with the 7th Battalion, 13th 
Artillery.  

Consequently, the Board concludes that the medical evidence, 
when viewed in light of the veteran's service history as 
confirmed by the USASCRUR records, supports the grant of 
service connection for PTSD.  



ORDER

Service connection for PTSD is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

